Citation Nr: 1301827	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  06-37 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss with otitis media, right chronic, posttraumatic nonsuppurative, prior to June 25, 2008, and in excess of 70 percent thereafter, on an extra-schedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1942 to September 1945.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

This matter was previously before the Board in September 2009 at which time the issue of an increased disability rating for the service-connected bilateral hearing loss with otitis media, right chronic, posttraumatic nonsuppurative, was denied on a schedular basis, and remanded for further development on an extra-schedular basis.  The issue of entitlement to a TDIU was also remanded for additional development.  The case is now returned to the Board.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In July 2012, the Veteran and his spouse testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  The Veteran limited his request for a hearing to the issue of entitlement to a TDIU.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2012 hearing, the undersigned clarified the issue on appeal and inquired as to the severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

During the July 2012 hearing, the undersigned also granted the Veteran's motion to have this appeal advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The level of severity of the Veteran's bilateral hearing loss with otitis media, right chronic, posttraumatic nonsuppurative, and tinnitus is adequately contemplated by the applicable diagnostic criteria.

2.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for referral of the issue of an increased disability rating for service-connected bilateral hearing loss with otitis media, right chronic, posttraumatic nonsuppurative, and tinnitus, to the Director, Compensation and Pension Services, for consideration of an extraschedular disability rating have not been met.  38 C.F.R. § 3.321(b)(1) . 

2.  The criteria for the establishment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January 2006, March 2006, July 2006, May 2008, and February 2011the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Concerning the claim of entitlement to a TDIU, the Board grants the benefit sought on appeal.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess, 19 Vet. App. at 473.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Bilateral hearing loss with otitis media, right chronic,
posttraumatic nonsuppurative, and tinnitus, on an extra-schedular basis

In a June 2007 statement, the Veteran alleged that he had imbalance problems due to his service-connected ear problems.  In a February 2008 statement, the Veteran claimed that the evidence showed an exceptional disability picture in that he was unable to walk on his own for any considerable distance, and was unable to maintain balance due to his ear condition.  He asserted that his service-connected disabilities has made him incapable of maintaining gainful and substantial employment.  

In December 2005, the Veteran was given an assessment of vertigo.  In June 2007, he reported ringing in his ears and dizziness.  An April 2006 VA ear disease examination report shows that he reported intermittent vertigo, particularly when rolling over in bed.  A July 2008 VA ear disease examination report shows that the Veteran reported having a gradual decrease in his balance since the incident in service.  The examiner assessed that the dizziness and unsteadiness was likely a multifactorial problem; however, he did feel a significant portion of this problem was damage to the ears.  A February 2009 VA ear disease examination report shows that the examiner opined that the Veteran's dizziness was likely consistent with orthostatic hypotension.

In its September 2009 Remand, the Board directed that a VA opinion be obtained as to the cause of the Veteran's dizziness and unsteadiness and whether such was a separate and distinct disability from the Veteran's service-connected ear problems (hearing loss, tinnitus and otitis media) or whether such was merely a symptom thereof.  An opinion was also requested as to whether the Veteran's dizziness and unsteadiness was directly related to the injury to the ears in service or whether it was proximately due to or the result of the Veteran's service-connected ear problems.  If it was determined that the Veteran's dizziness and unsteadiness were a symptom of his currently service-connected ear problems, the claim was to be referred to the Director of Compensation and Pension Services, for consideration of an extraschedular disability rating, taking into account not only the severity of the Veteran's hearing loss but also his symptoms of dizziness and unsteadiness.  

A VA examination report dated in March 2010 shows that following a recitation of the Veteran's history and examination of the Veteran, a diagnosis was provided of bilateral sensorineural hearing loss worse on the right, which was most likely caused at least in part as the result of noise exposure and tympanic membrane rupture while in the service.  The examiner indicated that central nervous system pathology could not be ruled out due to abnormal oculomotor tests (smooth pursuit and saccades).  Medication effects could also not be ruled out.  The examiner concluded that the Veteran's dizziness and imbalance did not appear to be related to inner ear function, and were more likely related to central pathology or a combination of other factors such as vision, diabetes etc.  Because the dizziness was not due to inner ear etiology, the VA examiner could not comment further and deferred to other specialties the etiology.

As the Veteran's dizziness and unsteadiness have not been shown to be a symptom of the service-connected bilateral hearing loss, otitis media, or tinnitus, the claim does not warrant referral to the Director of Compensation and Pension Services for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's bilateral hearing loss with otitis media and tinnitus is adequately contemplated by the applicable diagnostic criteria.  The schedular criteria provide for a higher rating as explained in the September 2009 Board decision, but as was thoroughly discussed, the rating assigned therein is appropriate.  Moreover, the additional development has concluded that the Veteran's dizziness was not a symptom of the service-connected disabilities, thus, the manifestations of said disabilities are contemplated by the rating schedule.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

TDIU

The Veteran essentially contends that his service-connected disabilities have made him unable to secure and follow substantially gainful employment. 

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340  and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.  

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

After reviewing the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board has determined that the Veteran is entitled to a TDIU.

Service connection is in effect for bilateral hearing loss with otitis media, right chronic, posttraumatic nonsuppurative, which has been rated at 50 percent from May 13, 2003; 70 percent from June 25, 2008; and 80 percent from October 27, 2009.  Service connection is also in effect for tinnitus, rated at 10 percent from June 25, 2008.  The Veteran has had a combined disability rating of 70 percent from June 25, 2008, and of 80 percent from October 27, 2009.  Therefore, he satisfies the requirements under 4.16(a), and the question thus becomes whether his disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.

During his July 2012 hearing, the Veteran and his spouse both indicated that the Veteran could not work because of his hearing loss.  They added that since 2007, the Veteran could no longer work at a rental car agency where he had been employed because he could not hear.  It was asserted that the Veteran could no longer function because of his near-total hearing loss.

A June 2008 VA audio examination report shows that the Veteran was found to have bilateral mild to profound sensorineural hearing loss with very poor speech discrimination scores and related tinnitus.  The examiner indicated that the extent of hearing loss without the use of hearing aids would make speech understanding and communication difficult in all environments.  With the use of hearing aids, he would be expected to hear fairly well in quiet situations while people were speaking at close range.  Even with the use of hearing aids, he would be expected to have difficulty understanding speech in noisy environments, especially with a lack of visual cues.  The examiner concluded that hearing loss did not preclude gainful employment.

A VA ear disease examination report dated in July 2008 shows that the Veteran was found to have severe to profound sensorineural hearing loss likely secondary to noise exposure in service.  He was also said to have related tinnitus.  The examiner indicated that he also had dizziness and unsteadiness which was likely a multifactorial problem, a significant portion of which is from damage to the ears.

A letter from D. M. W., M.D., received in October 2008, shows that the Veteran was said to have several severe physical disabilities, and that it was obvious he could not function in the realm of a productive society due to his condition.  Dr. W. opined that the Veteran could not maintain substantial or gainful employment because of his physical condition, thus, he was considered unemployable.

A lay statement from K. L. J., a personal friend of the Veteran, received in October 2008, shows that he was said to have deteriorated to the point of total non-productivity because of blindness in his right eye, difficulty with balance, and severe hearing impairment.  It was indicated that he was definitely unable to secure or maintain gainful employment.

A VA ear disease examination report dated in February 2009 shows that the examiner indicated that the Veteran's reported slight imbalance was consistent with orthostatic hypotension as there was no active ear disease or history of middle or inner ear infections.  The diagnosis was bilateral sensorineural hearing loss.

A letter from Dr. W., dated in April 2009, shows that that Veteran was said to have been a patient for some years.  Dr. W. stated that the Veteran had been disabled for many years and unable to work because of problems associated with otitis media and tinnitus.  Dr. W. opined that he was unable to gain or sustain substantial gainful employment due to this condition, and he was considered totally unemployable.

A VA audio examination report dated in December 2009 shows that the Veteran was diagnosed with normal precipitously sloping to profound sensorineural hearing loss, bilaterally, and constant tinnitus.  He was also found to have poor to very poor speech discrimination scores.  The examiner indicated that there were no significant effects on occupation, but that he had difficulty understanding speech in most situations, and that he relied on visual contact to understand speech.

A VA examination report dated in March 2010 shows that the Veteran's history of dizziness and imbalance did not appear to be related to inner ear function, and were more likely related to central pathology or a combination of other factors such as vision, diabetes, etc.  The examiner noted that because the dizziness was not due to inner ear etiology, she could not comment and would defer to other specialties regarding his service connection.

There is no question from the evidence of record that the Veteran is unable to work because of his physical disabilities.  The question before the Board is whether he is unable to work solely due to his service-connected disabilities.  As noted above, service connection is in effect for bilateral hearing loss, with otitis media, and tinnitus. 

In reviewing the medical opinions of record, the June 2008 VA medical examiner concluded that hearing loss did not preclude gainful employment.  The examiner, however, did not opine as to whether the otitis media or the tinnitus precluded gainful employment.  In this regard, the July 2008 VA examiner suggested that the Veteran's dizziness and unsteadiness were likely related to his damaged ears.

While the February 2009 and March 2010 VA examiners opined that the Veteran's and dizziness were not etiologically related to his ears, an opinion on his employability due to his service-connected disabilities was not offered.

The Board has also considered the December 2009 VA examination in which it was indicated that the hearing loss and tinnitus did not have significant effects on the Veteran's occupation.  However, the examiner also indicated that the Veteran's service-connected disabilities resulted in poor speech discrimination, and that the Veteran had difficulty understanding speech in most situations.

The Board finds probative the April 2009 opinion from Dr. W., in which it was definitively concluded that the Veteran was unable to gain or sustain substantial gainful employment because of problems associated with his otitis media and tinnitus.  This opinion was further supported by the lay evidence of record and was consistent with the Veteran's reported symptoms as set forth during his July 2012 hearing.

The Board finds that it is apparent that the Veteran is limited by his bilateral hearing loss, otitis media, and tinnitus to the degree that he is unable to secure anything more than marginal employment.  While some VA examiners have suggested that there was no effect on occupation, it was also consistently determined that he had difficulty understanding speech in most situations.  The Veteran's physician confirmed that his service-connected disabilities rendered him unemployable.

Based on a review of the relevant evidence relating to the service-connected disabilities discussed above, and giving the benefit of the doubt to the Veteran, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit-of-the-doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  In fact, in this case, the preponderance of the evidence is in favor of the Veteran's TDIU claim.  At the very least, the benefit-of-the-doubt rule should be applied.  As such, the Board finds that entitlement to TDIU is warranted.


ORDER

Entitlement to referral of the issues of a disability rating in excess of 50 percent for bilateral hearing loss with otitis media, right chronic, posttraumatic nonsuppurative, prior to June 25, 2008, and in excess of 70 percent thereafter, on an extra-schedular basis is denied.

Entitlement to a TDIU is granted. 




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


